                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 BUDDY STRUCKMAN,                            :      Case No. 1:17-cv-828
     Plaintiff,                              :
                                             :      Judge Timothy S. Black
 vs.                                         :
                                             :      Magistrate Judge Stephanie K.
 THE VILLAGE OF LOCKLAND                     :      Bowman
 POLICE, et al.,                             :
      Defendants.                            :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 25) and
                   TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

State Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings and, on September 27, 2018, submitted a Report and

Recommendation. (Doc. 25). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby adopted in its

entirety.

       Accordingly:

       1.      The Report and Recommendation (Doc. 25) is ADOPTED;

       2.      Defendants’ motion for judgment on the pleadings (Doc. 17) is
               GRANTED; and
        3.    The Clerk shall enter judgment accordingly, whereupon this case shall be
              TERMINATED on the docket of this Court.



        IT IS SO ORDERED.

Date:        11/20/18
                                                   Timothy S. Black
                                                   United States District Judge




                                           2
